Exhibit 10.1

LA QUINTA HOLDINGS INC.

PROJECT LONGHORN RETENTION BONUS PLAN

La Quinta Holdings Inc. (the “Company”) has adopted the La Quinta Holdings Inc.
Project Longhorn Retention Bonus Plan (the “Plan”) for the benefit of certain
employees of the Company and its subsidiaries (hereinafter referred to as the
“Company Group”), on the terms and conditions hereinafter stated, effective as
of the Effective Date. The purpose of the Plan is to acknowledge the potential
disruption that may be caused to employees of the Company Group as a result of
the Company’s undertaking of Project Longhorn, and in light thereof, provide the
Company with the means to provide a retention incentive for select employees who
are determined to be critical to the Company’s continued success and whose
retention is necessary to sustain the value of the Company’s business.

1. Definitions. Capitalized terms not otherwise defined herein shall have the
same meaning ascribed to such term in the Severance Plan.

(a) “Administrator” means the Committee or such other individual or group of
individuals as may be appointed as the claims administrator under the Plan by
the Committee from time to time.

(b) “Board” means the Board of Directors of the Company.

(c) “Clawback Policy” means the Company’s Incentive Compensation Clawback Policy
(or any successor policy thereto adopted by the Company).

(d) “Closing” means the consummation of the transactions contemplated under
Project Longhorn.

(e) “Committee” means the Compensation Committee of the Board.

(f) “Covered Termination” means a Participant’s termination of employment with
the Employer (i) by the Employer without Cause or (ii) by the Participant for
Good Reason; provided, however, that no such termination shall be considered a
Covered Termination if:

(A) such Participant’s employment with the Employer is terminated by reason of a
transfer to the employ of another member of the Company Group,

(B) such Participant’s employment with the Employer is terminated upon the
expiration of a leave of absence by reason of his or her failure to return to
work at such time unless, at such time, there is not an available position for
which such Participant is qualified, or

(C) such Participant’s employment with the Employer is terminated in connection
with the Participant becoming a CPLG Employee.

(g) “CPLG” means CorePoint Lodging Inc.

(h) “CPLG Group” means CPLG and each Person that is a direct or indirect
Subsidiary of CPLG immediately following the Closing and each Person that
becomes a Subsidiary of CPLG after the Closing.



--------------------------------------------------------------------------------

(i) “CPLG Group Employee” means any Participant who is employed by a member of
the CPLG Group immediately following the Closing.

(j) “Effective Date” means April 18, 2018.

(k) “Eligible Employee” means each non-union, salaried, full-time employee of
the Company Group. Eligible Employees shall, in no event, include:
(i) independent contractors, (ii) temporary employees, (iii) individuals treated
other than as employees for federal income and employment tax purposes at the
time such individual performs services, (iv) employees who are regularly
scheduled to work less than twenty (20) hours per week, and (v) individuals who
the Company designates as “non-benefits eligible.”

(l) “Employer” means, with respect to any Participant, (i) the member of the
Company Group by which such Participant is employed as of the Effective Date (or
such other member of the Company Group to which such Participant’s employment
may be transferred), or (ii) immediately following the Closing, such other
Affiliate of the applicable purchaser that employs such Participant.

(m) “Governmental Entity” means any nation or government, any state,
municipality or other political subdivision thereof and any entity, body,
agency, commission, department, board, bureau or court, whether domestic,
foreign or multinational, exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government and any
executive official thereof.

(n) “Other Critical Employee” means an Eligible Employee that has been
identified by the Company’s Chief Executive Officer for participation in the
Plan but not otherwise designated as a Participant by the Committee; provided,
however, that, to the extent determined by the Company’s Chief Executive
Officer, any Participant at the level of Vice President or Director may also be
designated as an Other Critical Employee by the Company’s Chief Executive
Officer for purposes of any Retention Bonus Amount that may be awarded.

(o) “Participant” means an Eligible Employee who is designated as a Participant
by the Committee, and each Other Critical Employee, who is designated as a
Participant by the Company’s Chief Executive Officer; provided, however, that a
Participant shall cease to be a Participant under the Plan, and have no further
rights under the Plan, upon becoming a CPLG Group Employee.

(p) “Participation Agreement” means the individual agreement, in a form
determined by the Administrator (which form need not be the same for any
Participant) that informs a Participant of his or her designation as a
Participant in the Plan and which sets forth the Retention Bonus Amount for such
Participant.

(q) “Project Longhorn“ means the proposed transaction, codenamed “Project
Longhorn” by the Company, pursuant to which certain of the Company’s businesses
conducted through the ownership, asset management (as opposed to hotel
management or franchise

 

2



--------------------------------------------------------------------------------

business), acquisition, development, refurbishment, redevelopment and sale of,
and the provision of other services (other than hotel management or franchise
services) relating to hotel properties, restaurants and land parcels owned or
leased by the Company or any of its Subsidiaries will be “spun off” to CPLG and
the Company will subsequently undergo a Change in Control.

(r) “Qualifying Covered Termination” means a Covered Termination occurring on or
following the Effective Date but prior to the Outside Retention Date.

(s) “Retention Bonus Amount” means, with respect to each Participant, the
“Retention Bonus Amount” set forth on such Participant’s Participation
Agreement.

(t) “Retention Bonus Award” means the retention bonus granted under the Plan in
an amount equal to the Retention Bonus Amount.

(u) “Severance Plan” means, as to any Participant, the severance plan maintained
by the Company (i.e., either the La Quinta Holdings Inc. Executive Severance
Plan or the La Quinta Holdings Inc. Severance Plan), in which such Participant
is a covered under as of the Effective Date, together with any applicable
participation agreement, acknowledgement or other documents required to by
executed by such Participant in order to be eligible to participate in such
severance plan.

(v) “Subsidiary” means with respect to any Person (i) a corporation, fifty
percent (50%) or more of the voting or capital stock of which is, as of the time
in question, directly or indirectly owned by such Person and (ii) any other
Person in which such first Person, directly or indirectly, owns fifty percent
(50%) or more of the equity or economic interest thereof or has the power to
elect or direct the election of fifty percent (50%) or more of the members of
the governing body of such second Person.

2. Administration.

(a) The Plan shall be administered by the Administrator, who shall have the sole
authority, in the Administrator’s absolute discretion, to (i) construe,
interpret, and implement the Plan, (ii) prescribe, amend, and rescind rules and
regulations relating to the Plan, and (iii) make all other determinations deemed
necessary or advisable for the administration of the Plan. The determination of
the Administrator on all matters relating to the Plan or any amounts payable
hereunder shall be final, binding, and conclusive. The Administrator may
delegate to officers, other members of the Board, or employees of the Company
(or any of its Affiliates or subsidiaries), or committees thereof, the
authority, subject to such terms as the Administrator shall determine, to
perform such functions, including but not limited to administrative functions,
as the Administrator may determine appropriate. The Administrator may also
appoint agents to assist in administering the Plan.

(b) In no event shall the Administrator be liable for any action, determination
or interpretation made by the Administrator with respect to the Plan or any
distribution paid under the Plan. All expenses and liabilities that the
Administrator incurs in connection with the administration of this Plan shall be
borne by the Company or its successor, and the Administrator shall be fully
indemnified and held harmless by the Company or its successor in respect of any
such action, determination or interpretation.

 

3



--------------------------------------------------------------------------------

3. Grant of Retention Bonus Awards.

Prior to the Closing, the Administrator, or in the case of any Other Critical
Employee, the Company’s Chief Executive Officer, may grant Retention Bonus
Awards to Participants by providing any such Participant with a Participation
Agreement, the execution of which by such Participant shall be a requirement to
participation in the Plan; provided, however, that the aggregate Retention Bonus
Amount payable to Other Critical Employees shall in no event exceed $200,000.

4. Payment of Retention Bonus Awards.

(a) The amount with respect to any Retention Bonus Award shall be payable by the
Company or an Affiliate of the Company (or, following the Closing, by the
Employer or Affiliate thereof) on the earliest to occur of (i) October 31, 2018,
or (ii) with respect to any Participant that undergoes a Qualifying Covered
Termination, the date of such Participant’s Covered Termination (as applicable,
the “Outside Retention Date”), in each case, subject to a Participant’s
continuous employment with the Employer through the Outside Retention Date. The
Retention Bonus Award will be payable as a lump-sum cash amount no later than
five (5) business days following the Outside Retention Date and shall be subject
to reduction for all required federal, state and local taxes and other legally
required withholdings.

(b) To the extent a Participant’s employment with the Employer is terminated for
any reason prior to the Outside Retention Date other than in connection with a
Qualifying Covered Termination, such Participant shall have no rights with
respect to any Retention Bonus Award.

5. Termination or Amendment of the Plan.

Prior to the Closing the Plan may be amended, terminated or discontinued in
whole or in part, at any time and from time to time at the discretion of the
Board or the Committee; provided, however, that no such amendment, termination
or discontinuance shall, without a Participant’s consent, adversely affect any
Participant. Following the Closing, the Plan shall automatically terminate upon
the completion of all payments under the terms of the Plan.

6. Limitation of Certain Payments.

In the event that any payments and/or benefits due to a Participant under the
Plan and/or any other arrangements are determined by the Company to constitute
“excess parachute payments” as defined under Section 280G of the Code, any
Retention Bonus Amount payable under the Plan shall be reduced by the minimum
amount necessary, subject to the last sentence of this paragraph, such that the
present value of such parachute payments is below 300% of such Participant’s
“base amount” (as defined under Section 280G of the Code), and by accepting
participation in the Plan, each Participant agrees to waive his or her rights to
any “parachute payments” (as defined under Section 280G of the Code) sufficient
to reduce such parachute payments to below such threshold; provided, however, in
no event shall such Retention Bonus Amount be reduced below zero.
Notwithstanding the foregoing, no payments or benefits shall be reduced under
this Section 6 unless (a) the net amount of such payments and benefits, as so
reduced (and after subtracting the net amount of federal, state and local income
taxes on such reduced payments and after taking into account the phase out of
itemized deductions and

 

4



--------------------------------------------------------------------------------

personal exemptions attributable to such reduced payments and benefits), is
greater than or equal to (b) the net amount of such payments without such
reduction (but after subtracting the net amount of federal, state and local
income taxes on such payments and benefits and the amount of excise tax imposed
under Section 4999 of the Code as to which such Participant would be subject in
respect of such unreduced payments and benefits and after taking into account
the phase out of itemized deductions and personal exemptions attributable to
such unreduced payments). For purposes hereof, (i) the order in which any
amounts are deemed to be reduced, if applicable, is (A) cash payments, (B) other
non-cash forms of benefits, and (C) equity-based payments and acceleration of
vesting, and (ii) within any such category of payments and benefits (that is,
(i)(A), (i)(B) or (i)(C) above), (A) a reduction shall occur first with respect
to amounts that are not “deferred compensation” within the meaning of
Section 409A of the Code and then with respect to amounts that are and (B) to
the extent that any such amounts are to be made over time (e.g., in
installments, etc.), then the amounts shall be reduced in reverse chronological
order.

7. Additional Terms.

(a) Designation of an individual as a Participant shall not provide any
guarantee or promise of continued service or employment of the Participant with
the Employer or any other member of the Company Group, and the Employer retains
the right to terminate the employment of any Participant, at any time, with or
without Cause, for any reason or no reason, except as may be restricted by law
or contract.

(b) Notwithstanding any provision herein to the contrary, the payment of any
Retention Bonus Amount shall be conditioned upon and subject to the Clawback
Policy.

(c) The Company’s obligation to pay the Participant the amounts provided and to
make the arrangements provided hereunder shall not be subject to set-off,
counterclaim, or recoupment of amounts owed by the Participant to the Company or
its Affiliates. The Participant shall not be required to mitigate the amount of
any payment provided pursuant to the Plan by seeking other employment or
otherwise, and the amount of any payment provided for pursuant to the Plan shall
not be reduced by any compensation earned as a result of the Participant’s other
employment or otherwise.

(d) It is intended that the payments to be made under this Plan comply with the
“short-term deferral exemption” provided under Section 409A of the Code and the
regulations promulgated thereunder, and the Administrator shall interpret the
Plan provisions accordingly. Notwithstanding such, in no event whatsoever shall
the Company or any of its Affiliates be liable for any additional tax, interest,
or penalties that may be imposed on any Participant by Section 409A of the Code
or any damages for failing to comply with Section 409A of the Code, other than
for withholding obligations or other obligations applicable to employers, if
any, under Section 409A of the Code.

(e) The Plan is intended to be a “bonus program” as defined under U.S.
Department of Labor regulation 2510.3-2(c) and shall be construed and
administered in accordance with such intention.

 

5



--------------------------------------------------------------------------------

(f) If any provision of this Plan is found to be invalid or unenforceable, such
provision shall not affect the other provisions of the Plan, and the Plan shall
be construed in all respects as if such invalid provision had been omitted. All
questions concerning the construction, validation and interpretation of the Plan
shall be governed by the laws of the state of Texas without regard to its
conflict of laws’ provisions.

(g) To the maximum extent permitted by law, a Participant’s rights or benefits
under this Plan shall not be subject to anticipation, alienation, sale,
assignment, pledge, encumbrance or charge, and any attempt to anticipate,
alienate, sell, assign, pledge, encumber or charge the same shall be void. No
right or benefit hereunder shall in any manner be liable for or subject to the
debts, contracts, liabilities or torts of the person entitled to such benefit.

(h) The headings in the Plan are inserted for convenience only and shall not be
deemed to constitute a part hereof nor to affect the meaning thereof.

 

6